Citation Nr: 1720041	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959 and from July 1959 to June 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In October 2013, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.  

In May 2014, the Board remanded the matter for additional development.  In March 2015, the Board denied the claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2016, the Court issued a memorandum decision to vacate and remand the Board's March 2015 decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, shown as extant during the pendency of this appeal even if potentially now resolved, is related to a service-connected disability, including bilateral hearing loss and/or tinnitus.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder is related to a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).
   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable decision contained herein, however, no further discussion of VCAA compliance is warranted.

II.  Legal Criteria

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).




III. Legal Analysis

The Veteran does not contend and the evidence does not suggest that his psychiatric disorder arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for his psychiatric disorder is warranted as secondary to his current service-connected bilateral hearing loss and/or tinnitus.

At an initial February 2002 neuropsychology consultation, the Veteran was examined due to his complaints of memory decline over the past two years.  He was referred for neuroimaging to help rule out any vascular or structural abnormalities.  
Subsequent VA treatment records indicate a series of neuropsychiatric testing and diagnoses of a progressive dementing illness.  The Veteran reported occasional depressed mood in response to normal everyday stressors, but denied that it as a predominant mood.  A February 2010 VA treatment record indicates a diagnosis of "dementia, likely of the vascular type, [rule out] mood disorder due to medical condition (dementia, hearing loss, and tinnitus)."

A June 2010 letter from Dr. L.N. at PriMed indicates that the Veteran is his patient and has "several criteria for mild depression. . . . I think this may be [secondary] to his chronic tinnitus." 

The Veteran was afforded a VA examination in December 2010 where the examiner noted that the Veteran did not meet the criteria for a depression diagnosis.  The examiner acknowledged the Veteran's occasional low mood symptoms as a result of his tinnitus, but ultimately opined that the symptoms did not rise to the level for clinical depression.  The examiner diagnosed the Veteran with mild dementia, likely vascular, and further opined that the dementia is reducing his ability to cope with stresses of any kind, including worsening tinnitus.  

At a July 2011 VA treatment visit, the clinician noted that the Veteran complained of depressed mood and reported that he felt it was connected to his hearing loss and tinnitus.

VA treatment records from December 2011 and February 2012 diagnosed the Veteran with mood disorder with depressed features due to dementia and tinnitus.  

In the January 2014 VA examination, the Veteran was diagnosed with vascular dementia.  The examiner determined based on the Veteran's previous treatment notes that his depressive feelings had subsided and did not meet the criteria for a depressive disorder.  

The Veteran was afforded a VA examination in July 2014 where the examiner diagnosed the Veteran with mild vascular neurocognitive disorder.  The examiner noted that the Veteran had been experiencing cognitive difficulties since 2002, and that the etiology of the Veteran's cognitive disorder is likely to be vascular in nature.  The Veteran did not meet the criteria for a mood or other mental health disorder.  Although the Veteran had a previous rule out diagnosis of mood disorder, previous VA examinations did not find evidence of a mental health condition other than vascular dementia.  The examiner noted that the Veteran's symptoms have fluctuated during the period on appeal; and based on the review of the record, the Veteran's symptom presentation may have warranted a diagnosis of adjustment disorder with depressed mood and anxiety (based on DSM-5 criteria) from December 2011 to May 2012 and from September 2013 to January 2014.  Furthermore, it was found to be difficult to provide more precise ranges due to the infrequency of the Veteran's appointments for mental health.

The examiner further explained that the Veteran's neurocognitive disorder was not incurred in or aggravated by service, given that it began in 2002 and that the onset was typical of individuals with vascular disease.  The examiner did not find the neurocognitive disorder caused or aggravated by the Veteran's service-connected bilateral hearing loss disability or tinnitus.  The examiner reasoned that these medical disorders have not been shown to affect mild or major neurocognitive beyond its natural progression; and that  reduced hearing and tinnitus could affect the Veteran's ability to attend to and process information, which may make his cognitive deficits seem more pronounced.  

Regarding the resolved adjustment disorder, the examiner determined that the disability is not related to or caused by the Veteran's military service due to the onset of the disability arising in 2011.  However, the examiner found it as least as likely as not that the resolved adjustment disorder was etiologically related to the Veteran's service-connected tinnitus.

The Board finds the July 2014 examination report highly probative.  The examiner noted the Veteran's extensive medical history and addressed the varying symptoms and diagnoses present throughout the relevant appeals period.  The examiner provided sound reasoning for conclusions reached and addressed any potential conflicting information.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Given the above evidence, notably the aforementioned VA treatment records and the findings from July 2014, the Board finds that it is at least as likely as not that the Veteran had an adjustment disorder with a depressed mood and anxiety at certain intervals during the pendency of this appeal.  While the July 2014 VA examiner did not definitively diagnose the Veteran with adjustment disorder, this examiner, based on the totality of the medical record, determined that the Veteran's symptoms "may" have warranted a diagnosis of adjustment disorder.  Furthermore, the examiner determined that the possibly resolved adjustment disorder was etiologically related to the Veteran's service-connected tinnitus disability according to the appropriate standard.  Although the examiner used terms such as "may" and "possible" to describe the Veteran's resolved adjustment disorder, the Board finds the July 2014 VA examination report to be the most probative evidence of record.  Upon review of all the evidence of record, lay and medical, the Board finds that the evidence, to include the medical opinion discussed above, is at the very least in relative equipoise as to whether the Veteran has a current acquired psychiatric disability due to hearing loss and/or tinnitus at some point during this appeal period. Service connection is warranted for such a disability even if there is evidence showing that it has now resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  

Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder is warranted.  The claim is granted in full.  38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus disabilities is granted.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


